Name: Council Regulation (EEC) No 1527/80 of 18 June 1980 amending Regulation (EEC) No 2925/78 with regard to the period of suspension of application of the prices condition to which import into the Community of certain types of citrus fruit originating in Spain is subject
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/6 Official Journal of the European Communities 20 . 6 . 80 COUNCIL REGULATION (EEC) No 1527/80 of 18 June 1980 amending Regulation (EEC) No 2925/78 with regard to the period of suspension of application of the prices condition to which import into the Community of certain types of citrus fruit originating in Spain is subject THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Par ­ liament ('), Whereas Regulation (EEC) No 2925/78 (2) suspended, from 1 January to 31 December 1979, application of Article 7 (2) and (3) of Annex I to the Agreement between the European Economic Community and Spain (3 ) in respect of certain fresh citrus fruits falling within subheadings 08.02 A I and ex B of the Common Customs Tariff and application of Council Regulation (EEC) No 2047/70 of 13 October 1970 on imports of citrus fruit originating in Spain (4 ) ; Whereas the conditions which led to this suspension are still satisfied ; whereas the said suspension should therefore be extended until 31 December 1980 , HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 3 of Regulation (EEC) No 2925/78 shall be replaced by the following : ' It shall apply until 31 December 1980 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 June 1980 . For the Council The President C. FRACANZANI (') OJ No C 85, 8 . 4 . 1980 , p. 11 . (2 ) OJ No L 350, 14 . 12 . 1978 , p. 4. ( 3 ) OJ No L 182, 16 . 8 . 1970, p. 4 . (&lt;) OJ No L 228 , 15 . 10 . 1970 , p. 2 .